Title: From Benjamin Franklin to Jane Mecom, 15 December 1763
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Philada. Dec. 15. 1763
I thank you for your kind Congratulations on my safe Return. Brother Peter is with me, and very well, except being touch’d a little in his Head with something of the Doctor, of which I hope to cure him. For my own Part, I find myself at present quite clear of Pain, and so have at length left off the cold Bath; there is however still some Weakness in my Shoulder, though much stronger than when I left Boston, and Mending. I am otherwise very happy in being at home, where I am allow’d to know when I have eat enough and drank enough, am warm enough, and sit in a Place that I like, &c. and no body pretends to know what I feel better than I do myself. Don’t imagine that I am a whit the less sensible of the Kindness I experienc’d among my Friends in New England, I am very thankful for it, and shall always retain a grateful Remembrance of it. Remember me affectionately to all that enquire after Dear Sister, Your loving Brother
B Franklin
My Compliments to good Mrs. Bowles. Sally writes.
